DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election in the reply filed on 6/2/2021 is acknowledged.  Applicant has made the following election.

    PNG
    media_image1.png
    408
    631
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the HIV protease inhibitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 39 depends from claim 1, but claim 1 only recites “one or more protease inhibitors”, without any qualification of them being HIV protease inhibitor(s).
Applicant’s specification has mostly references to “protease inhbitors”, but in some places also has reference to “HIV protease inhibitors”.  In the interest of compact 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 12-18, 23-26, 31-34 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Andrew J. Gross, Ph.D. dissertation, Discovery of an Allosteric Site on Furin contributing to Potent Inhibition: A Promising Therapeutic for the Anemia of Chronic Inflammation, Brigham Young University, Department of Chemistry and Biochemistry, July 2014, 218 pages (“Gross”, of record), and further in view of Agarwal et al, Anemia of chronic disease (anemia of inflammation), Acta Haematol 2009;122:103–108 (“Agarwal”).
As a way of background, Gross discloses in the Abstract:

    PNG
    media_image2.png
    564
    639
    media_image2.png
    Greyscale

Gross discloses a method of treatment (inhibition of development or progression) of anemia in chronic inflammation in a subject, comprising selecting a subject who suffers from or is at risk of developing anemia (animal model of anemia of chronic inflammation) and with elevated serum hepcidin levels, and reducing anemia of the subject by administering to the subject an effective amount of a pharmaceutical composition comprising a small molecule (HIV protease inhibitor (“PI”), nelfinavir), wherein the protease inhibitor reduces the activity of furin. (Abstract, pp.163-190).
Gross also discloses a method for inhibiting development or progression of a disorder having a propensity to cause anemia (for example, in case of Alzheimer's disease, Ebola virus, chronic inflammation of e.g. kidney disease, etc.), comprising inhibiting protease activity of furin and decreasing the levels of serum hepcidin in the subject. (Abstract, pp.1-8,163-191).
Gross discloses that the protease inhibitors bind to an allosteric site of furin, and that such protease inhibitors include nelfinavir as the sole active ingredient of the pharmaceutical composition, and wherein the pharmaceutical composition does not comprise an antibody. Gross also discloses treating with nelfinavir and ritonavir. (Title, Abstract, pp. 169-170, 179).
Gross further discloses characterizing the hemoglobin content and the elevated serum hepcidin levels in the treated animals as compared to control in g/dL and in ng/mL, respectively, in view of which it would have been further obvious to one of skill in the art to characterize these values in a human subject as well, per Applicant’s claim 14. (pp. 183-185; 121-149).
Gross discloses lengthy discussions on the role of iron at multiple places throughout the disclosure, to include by way of measurements and a showing that total iron content in serum is significantly decreased in inflamed animals compared to healthy and PI treated healthy.  (See, e.g., p. 181-182).  But Gross does not explicitly disclose a pharmaceutical composition further comprising an iron compound, such as per Applicant’s claims 15 and 16.
Agarwal discloses that anemia of chronic disease (ACD) is mediated by inflammatory cytokines and is characterized by low serum iron (hypoferremia) and often increased reticuloendothelial stores of iron. Hepcidin is the master regulator of iron homeostasis and its synthesis is inhibited by iron deficiency and stimulated by inflammation. The serum hepcidin level is useful in identifying iron deficiency in patients with ACD. Successful treatment of the underlying disease improves ACD. If that is not possible and if anemia is symptomatic, treatment with erythropoietic agents, supplemented with iron (oral or intravenous) if necessary, is helpful in many cases. (p. 106, col. 1- p. 107, col. 2).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross and Agarwal in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so, because both of Applicant’s claimed agents- PI and iron compounds and/or erythropoietin are known in the art for treating ACI.  Motivation to do add iron compounds is found in both Gross itself, which discloses that iron deficiency is found in ACI, and Agarwal, which confirms the same, and further points that erythropoietin and iron supplementation is a part of the treatment regimen of ACI.  Accordingly, the skilled artisan would have been motivated to maximize treatment efficacy by more fully treating with agents, both known to improve various aspects of ACI.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627